Citation Nr: 1116310	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, prior to October 9, 2008.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain since October 9, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, from May 1975 to May 1977, and from June 1977 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).   

In September 2009, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

In December 2009, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for lumbosacral strain, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By rating action in February 2009, the RO granted a 20 percent rating for lumbosacral strain from October 9, 2008.  However, inasmuch as higher ratings for this disability are available, both before and after October 9, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for higher ratings for lumbosacral strain is warranted.

During the September 2009 Board hearing, the Veteran asserted that his service-connected lumbosacral strain has worsened since his last VA examination in October 2008.  He testified that the symptoms associated with his service-connected lumbosacral strain include pain radiating down his right leg, back spasms, and difficulty walking, bending, and stooping.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board notes that under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, objective neurological abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disability.  See 38 C.F.R. § 4.71a.  The Veteran has not been examined to determine whether or not a separate rating for neurological manifestations is warranted.  

To ensure that the record reflects the current severity of the disability, the Board finds that a more comprehensive and contemporaneous VA examination is needed to properly evaluate the severity of the Veteran's service-connected lumbosacral strain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations, by VA physicians, at a VA medical facility.  

The Board notes that the record appears to indicate that the Veteran is continuing to receive treatment for his lumbosacral strain from the VA Medical Centers (VAMC) in Asheville and Salisbury, North Carolina.  The record currently includes records from the Asheville VAMC through May 2008 and from the Salisbury VAMC through August 2008.  Thus, outstanding VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in December 2009, the Veteran submitted a Social Security disability award notification letter.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for lumbosacral strain from the VAMC in Asheville, North Carolina, dating from May 2008, and from the VAMC in Salisbury, North Carolina, dating from August 2008.  

2.  Obtain from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination made available to the orthopedic examiner in conjunction with his or her examination of the Veteran.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify, and comment upon the frequency or extent of, as appropriate, all neurological impairment associated with the Veteran's lumbar spine disability, to particularly include radiculitis (or, radiculopathy).  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected lumbar spine disability; and, if so, the examiner should provide an assessment of each such manifestation-as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and whether the Veteran has any ankylosis of the lumbar spine, and whether any ankylosis is favorable or unfavorable.
 
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  Consider entitlement to separate evaluations for any neurological manifestations that are identified.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


